Citation Nr: 0909304	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  06-03 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 
1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Denver, Colorado which denied service connection for 
hepatitis C. 

On May 1, 2007 a video conference hearing was held by the 
Board and the transcript is of record. 

The Board remanded the claim to the RO in August 2007 for 
further development.


FINDING OF FACT

The preponderance of the competent medical evidence of record 
is against a finding of a relationship between the current 
hepatitis C and service. 


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2004. 
                                                             
    

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of the claimed disability, and afforded the 
Veteran the opportunity to give testimony before the Board. 
 All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.
Analysis 

The Veteran seeks service connection for hepatitis C.  The 
Veteran contends that he contracted hepatitis C in service by 
one or more of four potential exposure situations: from the 
person who transmitted gonorrhea to him; when he had 
hemorrhoid surgery; from a human bite during a fight; or from 
vaccinations with a pneumatic jet injector.

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The record shows a current hepatitis C diagnosis.  A March 
2004 VA examination diagnosed the Veteran with hepatitis C 
with no clinical manifestations.  At the examination the 
Veteran reported that he had been diagnosed with hepatitis C 
several years earlier.   

The service treatment records contain no evidence of the 
Veteran being diagnosed with or treated for hepatitis C in 
service.  The service treatment records do show that the 
Veteran was treated for gonorrhea three times, that he had 
hemorrhoid surgery, that he was treated for a human bite and 
that he had vaccinations.    
 
In accordance with a Board Remand, a VA examination was 
conducted in October 2008.  The examiner reviewed the 
Veteran's claim file and interviewed the Veteran.  The 
Veteran denied intravenous or intranasal drug use at any 
time.  The Veteran reported that he continued to be sexually 
active with multiple partners after service, sometimes using 
a condom.  The Veteran reported that he donated blood 
throughout the 1970s on multiple occasions and that in 1985 
he attempted to donate blood but was told his blood was 
tainted. 

The examiner opined that it was less likely than not that the 
Veteran contracted hepatitis C while in service.  He opined 
that the Veteran most likely contracted hepatitic C through 
unprotected sexual intercourse and explained that the bulk of 
his sexual activity occurred after service over the course of 
the last 38 years, with multiple sexual partners.  The odds 
ratio of contracting hepatitis C through unprotected sexual 
intercourse is 6 if the partner has a history of IV drug use.  
The odds ratio of contracting hepatitis C by pneumatic jet 
injectors while in service is approximately 1, or that of or 
near normal risk.  The odds ratio of contracting hepatitis C 
from the laceration from the tooth bite on the left hand is 
approximately 2.  The odds ratio of contracting hepatitis C 
from the laceration over the left eye due to a fight is 
approximately 2.  The odds ratio for contracting hepatitis C 
at the time of the hemorrhoid surgery was 1, or no more than 
the average risk.  The examiner concluded that the risk from 
the tooth bite was much less than the risk from unprotected 
sexual intercourse, especially with a history of multiple 
partners.  

The examiner explained that the Veteran's tainted blood 
discovered in 1985 suggested the presence of an ALT level 
which was a surrogate marker for hepatitis non-A, non-B 
(hepatitis C) used at that time, and this same marker was 
also used in the 1970s.  He concluded that the Veteran more 
likely than not contracted the hepatitis C between the years 
of 1980 and 1985.  

The weight of the medical evidence is against a finding that 
the Veteran's current hepatitis C developed in service.  
There is no medical evidence in support of the Veteran's 
contention that his hepatitis C was contracted in service.  
The October 2008 VA examination is the only medical report of 
record addressing the issue of whether the Veteran's 
hepatitis C was related to his service.  The VA examination 
has great probative value as it is based on a review of the 
entire record and an interview with the Veteran.  See Owens 
v. Brown, 7 Veteran. App. 429, 433 (1995). 

The Veteran genuinely believes that his hepatitis C was 
incurred in service.  His factual recitation as to risk 
factors is accepted as true.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
etiology of hepatitis C and his views are of no probative 
value.  And, even if his opinion was entitled to be accorded 
some probative value, it is far outweighed by the detailed 
opinion provided by the medical professional who discussed 
each and every one of the detailed risk factors.    See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a 
hepatitis C disability is not warranted.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990). 


ORDER

Entitlement to service connection for hepatitis C is denied. 







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


